Citation Nr: 1438518	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-49 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating (evaluation) for bilateral hearing loss.

2.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for gall bladder removal residuals with scar.

3.  Entitlement to an effective date prior to March 13, 2007 for a 10 percent disability rating (evaluation) for gall bladder removal residuals with scar.

4.  Entitlement to service connection for a neck disorder (also known as "cervical spine disorder").

5.  Entitlement to service connection for an upper back disorder (also known as "thoracic spine disorder").

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from 2001 to July 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2008, August 2010, January 2014, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The April 2008 rating decision, in pertinent part, denied compensable ratings for bilateral hearing loss and gall bladder removal residuals, and denied service connection for a neck disorder.  The April 2008 rating decision also reopened the claim for service connection for an upper back disorder and denied the claim on the merits.  The August 2010 rating decision granted an increased 10 percent rating for residuals of gall bladder removal, effective March 13, 2007, the date of the Veteran's claim for an increased rating.  In December 2013, the Board reopened the claim for service connection for an upper back disorder and remanded the claim, along with the other issues on appeal, for further development.  The January 2014 rating decision, in pertinent part, denied service connection for PTSD.  The March 2014 rating decision reopened service connection for a left knee disorder and denied the claim on the merits.

The Board remanded the appeal for further development in December 2013, specifically to obtain all VA treatment records from September 13, 2012 to present, to schedule VA examinations to assist in determining the current severity of the service-connected gall bladder and bilateral hearing loss disabilities as well as to assist in determining the nature and etiology of the claimed thoracic and cervical spine disorders.  The requested VA treatment records were obtained and associated with the claims file.  With respect to the increased rating issues on appeal, the Veteran was afforded VA examinations in April 2014.  As discussed below, the Board finds that the April 2014 examination reports were thorough and adequate and in compliance with the Board's remand instructions; therefore, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition with respect to the increased rating issues on appeal.  The Board is remanding the issues of entitlement to service connection for upper back and neck disorders for further development.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board has recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

In February 2013, the Veteran testified at a Board videoconference hearing at the local RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

A separate Board decision will be issued addressing the Veteran's appeal as to the issues of (1) an initial disability rating in excess of 20 percent for mechanical low back pain with intervertebral disc syndrome; (2) an initial disability rating in excess of 10 percent for right foot plantar fasciitis; and (3) an initial disability rating in excess of 10 percent for left foot plantar fasciitis.

The issues of (1) service connection for a right shoulder disorder, (2) reopening service connection for a bilateral ankle disorder, (3) service connection for tinnitus, and (4) dependency compensation have been raised by the evidence of record but have not been adjudicated by the AOJ in the first instance.  See March 2014 written statement.  The issue of service connection for tinnitus was previously referred by the Board in December 2013; however, review of the claims file does not reflect that the AOJ has yet to adjudicate this issue.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for upper back, neck, left knee, and acquired psychiatric disorders and an earlier effective date for the 10 percent rating for gall bladder removal residuals with scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period, audiometric testing has revealed, at worst, average puretone threshold of 39 dB and 96 percent speech recognition in the right ear, and, at worst, average puretone threshold of 61 dB and 80 percent speech recognition in the left ear.  

2.  For the entire increased rating period, the Veteran's gall bladder removal residuals have been nonsymptomatic with one painful scar that is two square centimeters.

3.  For the entire increased rating period, the Veteran's gall bladder removal residuals have not been manifested by mild symptoms or as a scar of the head, face, or neck; in excess of 6 square inches (39 square centimeters); unstable; or productive of limitation of function.


CONCLUSIONS OF LAW

1.  For the entire increased rating period from, the criteria for an increased (compensable) disability rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).

2.  For the entire increased rating period, the criteria for an increased rating in excess of 10 percent for gall bladder removal residuals with scar have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.114, 4.118, Diagnostic Codes 7318 (2013), 7800 to 7805 (effective prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds that the notice requirements of VCAA have been satisfied.  Here, the Veteran was provided notice in June 2007, prior to the initial adjudication of the claims in April 2008, that notified of the Veteran of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the assignment of ratings and effective dates.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, a copy of the February 2013 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in February 2008 and April 2014.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.

With respect to the issue of an increased rating for bilateral hearing loss, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the February 2008 VA examiner noted the Veteran reported progressively decreased hearing and indicated that he relies on his right side.  The April 2014 VA examiner noted no significant effects of the bilateral hearing loss on the Veteran's occupation or usual daily activities.  The April 2014 VA examination report also notes that the Veteran reported his hearing aids are tremendously helpful to him.  As the VA examiners considered the functional effects of the Veteran's hearing loss ability, the Board finds that the examinations of record are adequate to adjudicate the Veteran's appeal and no further examination is necessary.

The Veteran testified at a February 2013 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  The Veteran testified regarding symptoms, limitations, and problems associated with the gall bladder removal residuals and bilateral hearing loss, and there is additionally medical evidence reflecting the severity of these disabilities; therefore, there is no overlooked, missing, or outstanding evidence that might substantiate these issues.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any of the issues on appeal.

Increased Rating for Bilateral Hearing Loss

The Veteran is in receipt of a noncompensable disability rating for the service-connected bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran contends generally that the service-connected bilateral hearing loss has manifested in more severe symptoms than contemplated by the noncompensable disability rating currently assigned.  In an August 2010 written statement, the Veteran indicated that his hearing loss had worsened and that he would soon require hearing aids.  In a November 2010 written statement, the Veteran reported that he was wearing hearing aids because his hearing had diminished.  In a December 2010 written statement, the Veteran contended that he had lost over 50 percent of his hearing.  

At the February 2013 Board hearing, the Veteran testified that he wore hearing aids in both ears.  The Veteran testified that his family complains that he speaks loudly and turns up the radio and television.  The Veteran testified that his hearing loss has negatively impeded his job because sometimes his hearing aids malfunction. 

Ratings for bilateral defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
  
Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

After review of the lay and medical evidence of record, the Board finds that, for the entire rating period on appeal, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has been productive of no more than Level I hearing loss in the right ear and Level IV hearing loss in the left ear, which is commensurate with the noncompensable disability rating assigned under Diagnostic Code 6100.

At the February 2008 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
45
50
LEFT
15
10
65
65
65

The average puretone threshold was 31 dB in the right ear and 51 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 96 percent in the right ear and 96 percent in the left ear.  The VA examination report notes that the Veteran reported relying on his right ear to hear conversations.  Applying Table VI to the Veteran's hearing loss, as recorded at the February 2008 VA examination, results in numerical designations of Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  

At the April 2014 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
60
60
LEFT
15
20
70
75
80

The average puretone threshold was 39 dB in the right ear and 61 dB in the left ear.  Word recognition scores, based on the Maryland CNC test, were 96 percent in the right ear and 80 percent in the left ear.  The VA examination report notes no significant effects of the bilateral hearing loss on the Veterans occupation or usual daily activities.  

Applying Table VI to the Veteran's hearing loss, as recorded at the April 2014 VA examination, results in numerical designations of Level I in the right ear and Level IV in the left ear, which equates to a noncompensable disability rating.  38 C.F.R.   § 4.85.  Further applying Table VIA to the Veteran's left ear hearing loss only, because the puretone threshold at 1000 was less than 30 dB and the puretone threshold at 2000 Hz was 70 dB for the left ear but not for the right ear (nor were right ear puretone thresholds at least 55 dB at each of the four specified frequencies (1000, 2000, 3000, 4000 Hz)), also results in a numerical designation of Level IV in the left ear, which, when applied to Table VII in connection with the left ear, again equates to a noncompensable disability rating.

The Board has reviewed the statements from the Veteran made during the course of this appeal and to health professionals and, while they do paint a picture of the difficulty his hearing impairment causes, these statements do not establish that a compensable schedular rating is warranted for any part of the appeal period because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Based on the above, the Board finds that, for the entire increased rating period, a higher (compensable) initial rating for bilateral hearing loss must be denied.  The Board has considered the doctrine of affording the Veteran the benefit of the doubt; however, as the preponderance of the evidence is against a higher (compensable) initial rating, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this issue on that basis.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Gall Bladder Removal Residuals with Scar

The Veteran is in receipt of a 10 percent disability rating for the service-connected gall bladder removal residuals with scar under 38 C.F.R. § 4.114, Diagnostic Code 7318.  The Veteran filed the claim for an increased rating for gall bladder removal residuals in March 2007.  The Veteran contends generally that the service-connected gall bladder removal has manifested in more severe symptoms and residuals than contemplated by the 10 percent disability rating currently assigned.  Specifically, at the February 2013 Board hearing, the Veteran testified continued to have painful spasms associated with the gall bladder removal one to three times a week contending they were caused by "nerve damage due to [the doctors] improperly cutting [him] at the time" of the in-service gall bladder surgery.  The Veteran testified that his physician felt his symptoms were moderate.  

Residuals of gall bladder removal are rated under the criteria of Diagnostic Code 7318.  Under Diagnostic Code 7318, a noncompensable rating is warranted where the condition is nonsymptomatic; a 10 percent rating is warranted where there are mild symptoms; and, a 30 percent rating is warranted for severe symptoms.  38 C.F.R. § 4.114.

During the pendency of this appeal, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008 or if a veteran was previously evaluated under those codes and requests review under the "new" criteria.  See id.  As the Veteran's application for increased benefits was received by VA before October 23, 2008 and the Veteran has not requested review under the "new" criteria, these revisions do not apply to the present case.  Id.  Rather consideration of whether a separate disability rating for the scar will be considered solely under the criteria effective as to the date of the March 2007 claim for an increased rating.  

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the scar is located on the Veteran's right upper abdomen.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep or cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under that code provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.  

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Note (2) under that code provides that a superficial scar is defined as one not associated with underlying soft tissue damage.  Id.  Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under that code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Under Diagnostic Code 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  Id.  According to Diagnostic Code 7805, other scars are to be evaluated based on the limitation of function of the affected body part.  Id.

After a review of all the lay and medical evidence of record, the Board finds that a disability rating in excess of 10 percent for the gall bladder removal residuals with scar is not warranted for any part of the initial rating period.  

An April 2009 VA treatment record notes that the Veteran had slight tenderness in the right upper quadrant of the abdomen that is a residual of the in-service gall bladder surgery.  A September 2012 VA treatment record notes that the Veteran reported that, since the in-service cholecystectomy (following the rupture of his gall bladder), he has experienced recurrent, bilateral subcostal/upper quadrant pain but no signs or symptoms or symptoms of obstruction.  Private treatment records dated from November to December 2012 note that the Veteran reported bleeding, reflux, and diarrhea but associated these symptoms with non-service-connected dysphagia, hematochezia, and gastroesophageal reflux disease (GERD) and not as service-connected gall bladder removal residuals.  

The April 2014 VA gall bladder conditions examination report notes that the Veteran has a painful, tender scar in the right upper quadrant of the abdomen that is 2 square centimeters, which is a residual of the in-service cholecystectomy.  The Veteran reported that his surgical scar causes problems once a week for a couple of minutes.  The VA examination gall bladder report notes no signs of periodic breakdown of the scar, drainage, nodularities, keloid formation, or evidence of loss of tissue under the scar and that the scar moves freely over the underlying soft tissues.  The April 2014 VA scar examination report notes that the Veteran has one painful scar on the skin on the right upper quadrant of the abdomen that is tender on deep palpation.  

The April 2014 VA gall bladder examiner noted that continuous medication is not required to control the Veteran's gall bladder disorder and that the Veteran does not have any signs of symptoms (other than the painful scar) attributable to any gall bladder disorders or residuals of treatment for a gall bladder disorder.  The VA examiner noted that the gall bladder removal scar impacts the Veteran's ability to work.  The Veteran reported that he feels pain in the right upper quadrant of the abdomen during work which causes him to slow down or stop activity for five to ten minutes of severe pain before lessening to discomfort.  

Based on the above, the Board finds that the criteria for an increased rating in excess of 10 percent for the service-connected gall bladder removal residuals with scar have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.114, 4.118.  For the entire increased rating period, the gall bladder removal residuals have been nonsymptomatic with one painful scar that is two square centimeters.

As detailed above, the 10 percent disability rating already assigned takes into account the painful scar associated with the gall bladder removal surgery; therefore, the pain and limitations attributable to this scar (the reported pain and tenderness in the right upper quadrant of the abdomen) may not also be used to assign a rating for removal of the gall bladder with minor symptoms because to do so would violate the rule against pyramiding at 38 C.F.R. § 4.14 (the rating of the same symptoms under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Review of the evidence of record reflects that, aside from the one painful scar, the Veteran is nonsymptomatic with respect to the in-service gall bladder removal.  

The Board further finds that a higher rating in excess of 10 percent for the scar associated with the gall bladder removal residuals is not warranted for any part of the initial rating period.  As noted above, the Veteran's scar is not of the head, face or neck; therefore, Diagnostic Code 7800 is not applicable.  38 C.F.R. § 4.118.  The right upper quadrant abdomen scar has been shown to be only two square centimeters in size; therefore, a compensable evaluation is also not warranted under Diagnostic Codes 7801 or 7802.  Id.  The April 2014 VA examiner included clinical findings indicating that the scar was not unstable; therefore, a compensable rating is not warranted under Diagnostic Code 7803.  Id.  Finally, the evidence of record does not indicate the scar is productive of limitation of function of the right upper abdomen nor has the Veteran alleged otherwise; therefore, a compensable rating is not warranted under Diagnostic Code 7805.  Id.  

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating for a one painful scar, as reflected by the otherwise nonsymptomatic residuals of the gall bladder removal surgery and the level of impairment caused by the related scar; therefore, a disability rating in excess of 10 percent for the service-connected gall bladder removal residuals and scar is not warranted for any period.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the bilateral hearing loss and gall bladder removal residuals and scar for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak, 21 Vet. App. at 455.  In this regard, the February 2008 and April 2014 VA examination reports addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints of progressively decreased hearing and reliance on the right ear to hear.  The April 2014 VA examiner noted no significant effects of the bilateral hearing loss on the Veteran's occupation or usual daily activities and that the Veteran reported his hearing aids are tremendously helpful to him.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

The Board finds that the symptomatology and impairment caused by the Veteran's gall bladder removal residuals with scar is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provides for disability ratings based on painful scars.  Considering the lay and medical evidence, the Veteran's scar is characterized by one scar that is two square centimeters and tender to palpation.  Further, Diagnostic Code 7318 provides for a noncompensable rating when the gall bladder disability is nonsymptomatic.  In this case, comparing the Veteran's disability level and symptomatology of the gall bladder removal residuals with scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral hearing loss or gall bladder removal residuals, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In an April 2008 rating decision, the RO denied entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran did not file a timely notice of disagreement; therefore, the issue of entitlement to a TDIU prior to April 2, 2008 is not currently in appellate status before the Board.  Pursuant to Rice, the Board has considered whether a claim for TDIU has been expressly raised by the Veteran or reasonably raised by the record for the rating period from April 2, 2008.  

Review of the VA treatment records reflect that the Veteran has been employed as a correctional officer since at least 2007.  The February 2008 VA spine examination report notes that the Veteran works as a correctional officer and returned to work August 2007.  An April 2009 VA treatment record notes that the Veteran was working as a correctional officer.  At the February 2013 Board hearing, the Veteran reported that he was working full time at a prison, but that his employer wants him to retire due to his medical conditions.  The January 2014 VA spine and April 2014 VA gall bladder examination reports note that the Veteran currently works as a correctional officer.  The Veteran has not contended that he is unemployed because of his service-connected disabilities at any point from April 2, 2008 and the other evidence of record does not indicate anything contrary; thus, the Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities from April 2, 2008.


ORDER

An increased, compensable disability rating for bilateral hearing loss is denied.

An increased disability rating in excess of 10 percent for gall bladder removal residuals with scar is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder and a Left Knee Disorder
and
Earlier Effective Date for 10 Percent Rating for Gall Bladder Removal Residuals

In an August 2010 rating decision, the RO granted an increased 10 percent rating for residuals of gall bladder removal, effective March 13, 2007.  In a November 2010 written statement, the Veteran expressed disagreement with the effective date assigned for the grant of the 10 percent rating.  In January and March 2014 rating decisions, the RO denied service connection for PTSD and a left knee disorder, respectively.  In an April 2014 notice of disagreement, the Veteran expressed disagreement with the denial of service connection for PTSD and the left knee disorder.  

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).    

The November 2010 and April 2014 notice of disagreements were properly filed with the RO.  As such, the Board finds that these were timely filed notice of disagreements.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for PTSD and a left knee disorder and an earlier effective date for the 10 percent rating for gall bladder removal residuals with scar for further procedural action.

Service Connection for Upper Back and Neck Disorders

Pursuant to the Board's December 2013 remand instructions, the Veteran was provided with a VA examination in January 2014 to assist in determining the nature and etiology of the claimed neck and upper back disorders.  The VA examiner was asked to opine as to whether it was at least as likely as not that any current cervical and thoracic spine disorders are etiologically related to service or caused or aggravated by the service-connected lumbar spine disability.  The January 2014 VA examiner opined that the Veteran's cervical and thoracic spine conditions were less likely than not secondary to the lumbar spine disability.  The VA examiner did not opine as to whether the cervical or thoracic spine disorders were aggravated by (permanently worsened by) the lumbar spine disability.  

The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310 (2013).  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  Thus, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the neck and upper back disorders.  See McLendon, 20 Vet. App. 79.       

Accordingly, the issues of service connection for upper back, neck, left knee, and acquired psychiatric disorders and an earlier effective date for the 10 percent rating for gall bladder removal residuals with scar are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for an acquired psychiatric disorder, to include PTSD, and a left knee disorder and an effective date earlier than March 13, 2007 for the 10 percent rating for the gall bladder removal residuals with scar.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Then, schedule the Veteran for a VA examination(s) to address the claimed cervical and thoracic spine disorders.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.  The examiner should diagnose all cervical and thoracic spine disabilities and then offer the following opinions:   

Is it at least as likely as not (50 percent or greater probability) that each cervical and thoracic spine disability was incurred in active service?

Is it at least as likely as not (50 percent or greater probability) that each cervical and thoracic spine disability was caused by the service-connected lumbar spine disability?

Is it at least as likely as not (50 percent or greater probability) that each cervical and thoracic spine disability was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected lumbar spine disability?

3.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


